DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This notice of allowance is in response to the Amendments and Remarks filed on 07/26/2022.

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone/e-mail interview with Benjamin F. Strick (Reg. 75,620) on Thursday, September 1, 2022.
The application has been amended as follows:

IN THE CLAIMS (referring to claim set filed on 07/26/2022):

(a)	Claim 24 has been amended as follows:

 (CURRENTLY AMENDED) A lithographic printing plate comprising a halftone raster image for creating an illusion of a continuous-tone image, the halftone raster image comprising a plurality of  halftone dots each arranged within a halftone cell according to a screen frequency and a screen angle, the halftone dots comprising: a first spiral comprising a feed point (1003, 2003), and comprising one or more arcs comprising image pixels; and a second spiral comprising one or more second arcs comprising non-image pixels; 
wherein [[a]] the screen frequency and [[a]] the screen angle define theoretical centers of gravity of the halftone dots, and a first feed point of a first halftone dot of the plurality of halftone dots is positionally displaced from its theoretical center of gravity by a length of a phase vector and an angle of the phase vector, 
wherein the first spiral defines ink accepting areas and the second spiral defines water accepting areas.

(b)	Claim 25 has been amended as follows:

 (CURRENTLY AMENDED)  A flexographic printing plate comprising a halftone raster image for creating an illusion of a continuous-tone image, the halftone raster image comprising a plurality of halftone dots each arranged within a halftone cell according to a screen frequency and a screen angle, the halftone dots comprising: a first spiral comprising a feed point (1003, 2003), and comprising one or more arcs comprising image pixels; and a second spiral comprising one or more second arcs comprising non-image pixels: 
wherein [[a]] the screen frequency and [[a]] the screen angle define theoretical centers of gravity of the halftone dots, and [[a]] the first feed point of a first halftone dot of the plurality of halftone dots is positionally displaced from its theoretical center of gravity by a length of a phase vector and an angle of the phase vector, wherein the first spiral defines ink accepting areas.  

(c)	Claim 26 has been amended as follows:

 (CURRENTLY AMENDED)  A method of transforming a continuous-tone image into a halftone raster image for creating an illusion of a continuous-tone image, the halftone raster image comprising a plurality of halftone dots each arranged within a halftone cell according to a screen frequency and a screen angle, the halftone dots comprising: a first spiral comprising a feed point (1003, 2003), and comprising one or more arcs comprising image pixels; and a second spiral comprising one or more second arcs comprising non-image pixels; 
wherein [[a]] the screen frequency and [[a]] the screen angle define theoretical centers of gravity of the halftone dots, and a first feed point of a first halftone dot of the plurality of halftone dots is positionally displaced from its theoretical center of gravity by a length of a phase vector and an angle of the phase vector, wherein the first arc, the first spiral, the second arc, and the second spiral each have a length and/or a thickness which is determined by local densities of the continuous-tone image, the method comprising the step of transforming the continuous-tone image into the halftone raster image by means of at least one threshold tile, and the halftone raster image comprises highlights and midtones, and a number of image pixels in the highlights and midtones grows by increasing the length and/or the thickness of the first arc or the first spiral; and/or the halftone raster image comprises shadows, and a second number of image pixels grows in the shadows by decreasing the length and/or thickness of the second arc or the second spiral.

(d)	Claim 27 has been amended as follows:

 (CURRENTLY AMENDED)  A method of making the lithographic printing plate of claim 24, the method comprising the steps of 
(i) making [[a]] the halftone raster image for creating an illusion of [[a]] the continuous-tone image, the halftone raster image comprising [[a]] the plurality of halftone dots each arranged within [[a]] the halftone cell according to [[a]] the screen frequency and [[a]] the screen angle, the halftone dots comprising: 
a first spiral comprising a feed point (1003, 2003), and comprising one or more arcs comprising image pixels; and a second spiral comprising one or more second arcs comprising non-image pixels; 
wherein [[a]] the screen frequency and [[a]] the screen angle define theoretical centers of gravity of the halftone dots, and a first feed point of a first halftone dot of the plurality of halftone dots is positionally displaced from its theoretical center of gravity by a length of a phase vector and an angle of the phase vector, and 
(ii) exposing the halftone raster image on a printing plate precursor.  

(e)	Claim 30 has been amended as follows:

(CURRENTLY AMENDED)  A method of making the flexographic printing plate of claim 25, the method comprising the steps of (i) making [[a]] the halftone raster image for creating an illusion of [[a]] the continuous-tone image, the halftone raster image comprising [[a]] the plurality of halftone dots each arranged within a halftone cell according to [[a]] the screen frequency and [[a]] the screen angle, the halftone dots comprising: [[a]] the first spiral comprising [[a]] the feed point (1003, 2003), and comprising one or more arcs comprising image pixels; and [[a]] the second spiral comprising one or more second arcs comprising non-image pixels; 
wherein Page 5 of 13Application No. 17/264,525Reply to Office Action [[a]] the screen frequency and [[a]] the screen angle define theoretical centers of gravity of the halftone dots, and [[a]] the first feed point of a first halftone dot of the plurality of halftone dots is positionally displaced from its theoretical center of gravity by a length of a phase vector and an angle of the phase vector, and (ii) exposing the halftone raster image on a printing plate precursor.

End of Amendments

Reasons of Allowance

Claims 16 and 19 - 30 are allowed.  Claims 16 and 19 - 30 are renumbered as 6 – 11, 1, 3, 5, 2, 13, 12 and 4, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the lithographic printing plate of claim 24, a flexographic printing plate of claim 25 and the method of claim 26. 
Specifically, the prior arts of record, alone or in combination, fails to teach “wherein the screen frequency and the screen angle define theoretical centers of gravity of the halftone dots, and a first feed point of a first halftone dot of the plurality of halftone dots is positionally displaced from its theoretical center of gravity by a length of a phase vector and an angle of the phase vector, wherein the first spiral defines ink accepting areas and the second spiral defines water accepting areas”, in combination with all other limitations as claimed in independent claims 24, 25 and 26.
The above limitations generally involve a method of transforming a continuous-tone image into a halftone raster image for creating an illusion of a continuous-tone image, the halftone raster image comprising a plurality of halftone dots each arranged within a halftone cell according to a screen frequency and a screen angle, the halftone dots comprising: a first spiral comprising a feed point (1003, 2003), and comprising one or more arcs comprising image pixels; and a second spiral comprising one or more second arcs comprising non-image pixels; 
wherein the screen frequency and the screen angle define theoretical centers of gravity of the halftone dots, and a first feed point of a first halftone dot of the plurality of halftone dots is positionally displaced from its theoretical center of gravity by a length of a phase vector and an angle of the phase vector, wherein the first arc, the first spiral, the second arc, and the second spiral each have a length and/or a thickness which is determined by local densities of the continuous-tone image, the method comprising the step of transforming the continuous-tone image into the halftone raster image by means of at least one threshold tile, and the halftone raster image comprises highlights and midtones, and a number of image pixels in the highlights and midtones grows by increasing the length and/or the thickness of the first arc or the first spiral; and/or the halftone raster image comprises shadows, and a second number of image pixels grows in the shadows by decreasing the length and/or thickness of the second arc or the second spiral.
The prior art of record is seen as teaching: 
Delabastita  (U.S. Pat. 6,128,099) discloses a halftone raster image for creating an illusion of a continuous-tone image, the halftone raster image comprising a plurality of halftone dots arranged according to a screen frequency and a screen angle (e.g., abstract, lines 1-2), wherein 
a screen frequency and a screen angle define theoretical centers of gravity of the halftone dots (e.g., abstract, lines 2-4), and a first feed point of a first halftone dot of the plurality of halftone dots is positionally displaced from its theoretical center of gravity by a length of a phase vector and an angle of the phase vector (e.g., column 5/lines 58-61 and column 5/line 65 – column 6/line 2: the dot centers are displayed; “a first feed point” will be accordingly also displaced); Hall (U.S. Pat. 5,579,457) discloses halftone dots comprising  a first spiral comprising a feed point (1003, 2003), and comprising one or more arcs comprising image pixels (e.g., Figs. 5b and 5c); and a second spiral comprising one or more second arcs comprising non-image pixels (e.g., Figs. 5b and 5c: the white pixels are arranged in a spiral similar to the spiral formed by the black pixels); and Thompson et al. (U.S Pat. 6,538,677) discloses an electrographic print engine for printing variable density halftone images in pixels and a spiral-like path while creating halftone images, wherein two factors are of prime consideration: the line screen frequency and the number of addressable picture elements, i.e., pixels. Once the line screen frequency is determined, the number of addressable pixels determines the number of definable, i.e., theoretical, gray levels; but neither of them teaches “wherein the screen frequency and the screen angle define theoretical centers of gravity of the halftone dots, and a first feed point of a first halftone dot of the plurality of halftone dots is positionally displaced from its theoretical center of gravity by a length of a phase vector and an angle of the phase vector, wherein the first spiral defines ink accepting areas and the second spiral defines water accepting areas”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674